Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Registration No. 333-128110 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2/A-7 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ESE CORPORATION (Name of small business issuer in its charter) Nevada 5810 20-2805440 (State or Other Jurisdiction of (Primary Standard Industrial (IRS Employer Identification #) Organization) Classification Code) ESE CORPORATION CT Corporation of Nevada 138 Weatherwood Road 6100 Neil Road Rock Hill, South Carolina 29732 Suite 500 (803) 230-0885 Reno, Nevada 89544 (775) 688-3061 (Address and telephone of registrant's executive (Name, address and telephone number of agent for office) service) Copies to: Conrad C. Lysiak, Esq. 601 West First Avenue Suite 903 Spokane, Washington 99201 (509) 624-1475 APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: As soon as practicable after the effective date of this Registration Statement. If this Form is filed to register additional common stock for an offering under Rule 462(b) of the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed under Rule 462(c) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed under Rule 462(d) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If delivery of the prospectus is expected to be made under Rule 434, please check the following box. [ ] CALCULATION OF REGISTRATION FEE Amount To Be Offering Price Aggregate Registration Securities to be Registered Registered Per Share Offering Price Fee [1] Common Stock by Selling Shareholders 2,495,749 $ 0.01 $24,957 $ 100.00 Total 2,495,749 $ 0.01 $ 24,957 $ 100.00 [1] Estimated solely for purposes of calculating the registration fee under Rule 457(c). REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1933, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON DATES AS THE COMMISSION, ACTING UNDER SAID SECTION 8(a), MAY DETERMINE. -2- Prospectus ESE CORPORATION 2,495,749 Shares of Common Stock We are registering for sale by selling shareholders, 2,495,749 shares of common stock. We will not receive any proceeds from the shares sold by the selling shareholders. The sales price to the public is fixed at $0.01 per share until such time as the shares of our common stock become traded on the Bulletin Board operated by the National Association of Securities Dealers, Inc. or another exchange. If our common stock becomes quoted on the Bulletin Board or another exchange, then the sales price to the public will vary according to the selling decisions of each selling shareholder and the market for our stock at the time of resale. There is no assurance that our shares of common stock will ever be traded on the Bulletin Board. Our shares of common stock are not traded anywhere. Investing in our common stock involves risks. See "Risk Factors" starting at page 6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Its illegal to tell you otherwise. The date of this prospectus is . -3- TABLE OF CONTENTS Page No. Summary of our offering 5 Risk Factors 7 Use of Proceeds 10 Determination of Offering Price 11 Dilution 11 Plan of Distribution 11 Business 14 Managements Discussion and Analysis or Plan of Operation 19 Management 26 Executive Compensation 27 Principal Shareholders 29 Selling Shareholders 30 Description of Securities 32 Certain Transactions 33 Litigation 34 Experts 34 Legal Matters 34 Financial Statements 34 -4- SUMMARY OF OUR OFFERING Our business We were incorporated on April 27, 2005 in the state of Nevada. We intend to engage in the business of selling roasted whole beans and selling freshly brewed coffees, Italian-style espresso beverages, and a variety of pastries and confections, through our coffee shop. We have entered into a lease agreement to lease space in Charlotte, North Carolina; begun making repairs to the premises which includes installation of a front counter; adding carpeting; refurbishing the bathrooms; adding booths and table areas; and, making parking lot revisions. We have not opened to the public for business as yet. We need additional cash to complete refurbishing the premises. Our officers and directors will loan us the funds necessary to open the coffee shop, including the funds for refurbishing, leasing the equipment, and advertising. Further, our officers and directors will loan us the funds necessary to pay the expenses for the first three months after the coffee shop is opened, such as the costs of the four employees. The foregoing is an oral declaration of intention by the officers and directors, is not evidenced by any written documentation, and is not enforceable as a matter of law since there is no consideration for the statement. Until the shop is opened, we have no plans to raise additional capital from unaffiliated third parties. We will proceed on a day by day basis until the shop is opened. Since our officers and directors have other employment, they will be devoting limited time to advancing the opening of the shop. We do not intend to engage in a merger or acquisition. Further we do not intend to enter into a business combination, change of control or similar transaction. We have entered into a lease agreement with Christine Root located at 413C Alissum Lane, Charlotte, North Carolina for a period of seven years with rent payable at the rate of $50 per month for the first twenty-four months and $250 per month for the next sixty months. Our principal executive offices are located at 138 Weatherwood Road, Rock Hill, South Carolina 29732 and our telephone number is (803) 230-0885. Our fiscal year end is May 31. On April 27, 2005, we issued 20,000,000 restricted shares of common stock to our president, Christopher M. Armstrong in consideration of $200 and on the same date issued 10,000,000 restricted shares of common stock to our secretary, Robin N. Long in consideration of $100. The shares were sold pursuant to the exemption from registration contained in section 4(2) of the Securities Act of 1933 in that Mr. Armstrong and Ms. Long were given all information that is contained in Part I of a Form SB-2 registration statement and Mr. Armstrong and Ms. Long are sophisticated investors. No form of general advertising was used by us and no commission was paid to anyone in connection with the sale of the securities. In June and July 2005, we issued 2,495,749 shares of common stock to fifty investors in consideration of $24,957. The shares were issued as restricted securities pursuant to the exemption from registration contained in Regulation 506 of the Securities Act of 1933 in that a Form D was filed with the Securities and Exchange Commission and each state securities agency where offers and sales were made; an offering memorandum was delivered to all purchasers; and, all purchasers had a preexisting relationship with us. -5- Currently, we only have $583 in cash. We rely on periodic loans from our officers and directors in order to pay bills and to continue with modifications to our leased property in order to open to the public. We do not know when we will open for business. This is registration statement must be declared effective by the SEC; we must be listed for trading on the Bulletin Board; and, we have to raise approximately $55,000 in order to open our coffee shop. We do not know of anyone who will invest in us until our common stock is listed for trading on the Bulletin Board. All persons that we have spoken with have said they would consider investing in us when a trading market develops that would allow them to liquidate their investment if they chose to do so. There is no assurance that the SEC will declare this registration statement effective; that our common stock will trade on the Bulletin Board; or, that anyone will invest in us. The offering Following is a brief summary of this offering: Securities being offered by selling shareholders 2,495,749 shares of common stock Offering price per share $ 0.01 Net proceeds to us None Number of shares outstanding before the offering 32,495,749 Number of shares outstanding after the offering if all of the shares are sold 32,495,749 Selected financial data The following financial information summarizes the more complete historical financial information at the end of this prospectus. As of As of As of February 28, 2007 May 31, 2006 May 31, 2005 (Unaudited) (Audited) (Audited) (Restated) Balance Sheet Cash $ 583 $ 110 $ 584 Total Assets $ 3,465 $ 6,578 $ 15,584 Total Liabilities $ 1,641 $ 250 $ -0- Stockholders Equity/Deficit $ 1,824 $ 6,328 $ 15,584 Nine Months Year From Inception Ended Ended through February 28, 2007 May 31, 2006 May 31, 2005 (Unaudited) (Audited) (Audited) (Restated) Income Statement Revenue $ -0- $ -0- $ -0- Total Expenses $ 15,504 $ 43,014 $ 216 Net Loss $ (15,504) $ (43,014) $ (216) -6- RISK FACTORS Please consider the following risk factors before deciding to invest in our common stock. Risks associated with ESE CORPORATION: 1. Our auditors have issued a going concern opinion. This means we may not be able to achieve our objectives and may have to suspend or cease operations. Our auditors have issued a going concern opinion as at May 31, 2006. This means that there is substantial doubt that we can continue as an ongoing business without additional financing and/or generating profits. If we are unable to do so, we will have to cease operations and you will lose your investment. 2. We lack an operating history and have losses that we expect to continue into the future. We need more capital in order to operate for one year. There is no assurance our future operations will result in profitable revenues. If we cannot generate sufficient revenues to operate profitably, you will lose your investment. We were incorporated on April 27, 2005. We intend to engage in the business of selling roasted whole beans and selling freshly brewed coffees, Italian-style espresso beverages, and a variety of pastries and confections, through our coffee shop. We have entered into a lease agreement to lease space in Charlotte, North Carolina; begun making repairs to the premises which includes installation of a front counter; adding carpeting; refurbishing the bathrooms; adding booths and table areas; and, making parking lot revisions. We need additional cash to complete refurbishing the premises. Our officers and directors will loan us the funds necessary to open the coffee shop, including the funds for refurbishing, leasing the equipment, and advertising. Further, our officers and directors will loan us the funds necessary to pay the expenses for the first three months after the coffee shop is opened, such as the costs of the four employees. The foregoing is an oral declaration of intention by the officers and directors, is not evidenced by any written documentation, and is not enforceable as a matter of law since there is no consideration for the statement. Currently, we only have $583 in cash. We rely on periodic loans from our officers and directors in order to pay bills and to continue with modifications to our leased property in order to open to the public. We do not know when we will open for business. This is registration statement must be declared effective by the SEC; we must be listed for trading on the Bulletin Board; and, we have to raise approximately $55,000 in order to open our coffee shop. We do not know of anyone who will invest in us until our common stock is listed for trading on the Bulletin Board. All persons that we have spoken with have said they would consider investing in us when a trading market develops that would allow them to liquidate their investment if they chose to do so. There is no assurance that the SEC will declare this registration statement effective; that our common stock will trade on the Bulletin Board; or, that anyone will invest in us. Until the shop is opened, we have no plans to raise additional capital from unaffiliated third parties. As such we have not initiated our proposed business operations or realized any revenues. We have no operating history upon which an evaluation of our future success or failure can be made. Our net loss from inception to February 28, 2007 is $(58,734). Our ability to achieve and maintain profitability and positive cash flow is dependent upon: -7- * opening our coffee shop. * our ability to locate customers who will purchase our roasted whole beans and freshly brewed coffees, Italian-style espresso beverages, and a variety of pastries and confections, from our establishment. Based upon current plans, we expect to incur operating losses in the immediate future because we will be incurring expenses and not generating revenues. We cannot guarantee that we will be successful in generating revenues in the future. Failure to generate revenues will cause you to lose your investment. 3. Because our management does not have technical training or experience in operating a retail coffee establishment, we may have to hire qualified personnel. If we cant locate qualified personnel, we may have to suspend or cease operations which will result in the loss of your investment. Because our management is inexperienced in buying and selling coffee and coffee related products, we may have to hire qualified personal. The four part-time employees we intend to hire will not be qualified in buying coffee and related products. Our management has no direct training or experience in these areas and as a result may not be fully aware of many of the specific requirements related to working within the industry. Managements decisions and choices may not take into account industry standards and techniques. Consequently our operations, earnings and ultimate financial success could suffer irreparable harm due to managements lack of experience in this industry. As a result we may have to suspend or cease operations which will result in the loss of your investment. 4. We need additional capital in order to stay in business for one year. If we cant raise it, you could lose your investment. We raised proceeds of $24,957 from our private placement. We have exhausted those funds and need additional capital to begin our operations. We will have to raise the capital, possibly through the issuance of long-term or short-term indebtedness or the issuance of equity securities in private or public transactions. The long-term and short-term indebtedness will be evidenced by promissory notes issued to our officers and directors during the next couple of months. The terms of the notes have yet to be determined and, in order to be able to advance the money, the directors have to maintain their current employment. If we raise additional capital through the issuance of debt, this will result in increased interest expense. If we raise additional funds through the issuance of equity or convertible debt securities, the percentage ownership of our existing shareholders will be reduced and those shareholders will experience dilution. In addition, new securities may contain certain rights, preferences or privileges that are senior to those of our common stock. We cannot assure you that acceptable financing can be obtained on suitable terms, if at all. If we cant raise the money, we will have to cease operations and you will lose your investment. 5. If we do not make a profit, we may have to suspend or cease operations and you will lose your investment . -8- Because we are small and do not have much capital, we must limit our activities to opening our first coffee shop and attracting customers. That is how we will initially generate revenues. Because we will be limiting our operations, we may not be able to generate sufficient revenues to operate profitably. If we cannot operate profitably, we may have to suspend or cease operations and you will lose your investment. 6. Because Mr. Armstrong and Ms. Long have other outside business activities, they will only be devoting 10% of their time, or four hours per week each to our operations, our operations may be sporadic which may result in periodic interruptions or suspensions of activities . Because Mr. Armstrong and Ms. Long, our officers and directors have other outside business activities, they will only be devoting 10% of their time, or four hours per week each to our operations. As a result, our operations may be sporadic and occur at times which are convenient to Mr. Armstrong and Ms. Long. As a result, our operations may be periodically interrupted or suspended. 7. We operate in a highly competitive industry and we cannot guarantee you that we will ever achieve any level of success in competing for clients. The retail coffee industry is very competitive. We are at a competitive disadvantage in attracting clients due to our relatively small size and limited scope of our services. In addition, there is no significant barrier to entry by competitors. If another coffee shop opens near ours, it could attract customers away from us and thereby divert potential sources of revenues away from us. Currently, the nearest coffee shop is approximately 6.6 miles from us. Also, Starbucks is continually opening coffee shops throughout the United States. They are larger and more diversified than we are and have greater financial resources. We cannot predict the degree of success, if any, with which we will meet competition in the future. 8. Because we do not maintain any product liability insurance, if a judgment is rendered against us, we may have to cease operations. We do not maintain any product liability insurance and do not intend to maintain product liability insurance in the future. Because we do not have any product liability insurance, if we are made a party to a lawsuit, we may not have sufficient funds to defend the litigation. We plan to purchase property insurance. In the event that we do not defend the litigation or a judgment is rendered against us, we may have to cease operations. 9. Because our officers and directors do not have prior experience in financial accounting and the preparation of reports under the Securities Exchange Act of 1934, we may have to hire additional experienced individuals. If we need them and are unable to hire them, you could lose your investment. Because our officers and directors do not have prior experience in financial accounting and the preparation of reports under the Securities Act of 1934, we may have to hire additional experienced personnel to assist us with the preparation thereof. If we need the additional experienced personnel and we do not hire them, we could fail in our plan of operations and have to suspend operations or cease operations entirely and you could lose your investment. -9- 10. Because we have only one officer and director who is responsible for our managerial and organizational structure, in the future, there may not be effective disclosure and accounting controls to comply with applicable laws and regulations which could result in fines, penalties and assessments against us. Our officers and directors are responsible for our managerial and organizational structure which will include preparation of disclosure and accounting controls under the Sarbanes Oxley Act of 2002. When theses controls are implemented, they will be responsible for the administration of the controls. Should they not have sufficient experience, they may be incapable of creating and implementing the controls which may cause us to be subject to sanctions and fines by the SEC. We do plan to hire personnel to assist with our accounting controls if we can afford to do so. Investment risks: 11. Because there is no public trading market for our common stock, you may not be able to resell your stock . There is currently no public trading market for our common stock. Therefore there is no central place, such as stock exchange or electronic trading system, to resell your shares. If you do want to resell your shares, you will have to locate a buyer and negotiate your own sale. 12. Because our securities are subject to penny stock rules, you may have difficulty reselling your shares . Our shares as penny stocks are covered by section 15(g) of the Securities Exchange Act of 1934 which imposes additional sales practice requirements on broker/dealers who sell the Companys securities including the delivery of a standardized disclosure document; disclosure and confirmation of quotation prices; disclosure of compensation the broker/dealer receives; and, furnishing monthly account statements. For sales of our securities, the broker/dealer must make a special suitability determination and receive from its customer a written agreement prior to making a sale. The imposition of the foregoing additional sales practices could adversely affect a shareholders ability to dispose of his stock. 13. Because we may issue additional shares of common stock in public offerings or private placements, your ownership interest in us may be diluted and your shares could be less marketable. Because we may cause a large issuance of shares of common stock in a later public offering or private placement in order to raise capital for our operations, your ownership interest may be diluted, thereby decreasing your percentage of ownership in us, which could make your shares less marketable. USE OF PROCEEDS We will not receive any proceeds from the sale of the shares of common stock in this offering.All proceeds from the sale of the shares of common stock will be received by the selling shareholders. -10- DETERMINATION OF OFFERING PRICE The price of the shares has been determined by our board of directors. We selected $0.01 for the sales price of our shares of common stock. Currently there is no market for the shares, but we did want to give our shareholders the ability to liquidate their investment and sell their shares if they wanted to. This and the fact that each investor paid $0.01 per share for our shares of common stock were the only factors that were considered in determining the offering price. If our shares are listed for trading on the Bulletin Board, the price of the shares will be established by the market. There is no assurance that our shares of common stock will ever be traded on the Bulletin Board. DILUTION Since all of the shares of common stock being registered are already issued and outstanding, no dilution will result from this offering. PLAN OF DISTRIBUTION There are fifty selling shareholders. They may be deemed underwriters. They may sell some or all of their common stock in one or more transactions, including block transactions: 1. On such public markets or exchanges as the common stock may from time to time be trading; 2. In privately negotiated transactions; 3. Through the writing of options on the common stock; 4. In short sales; or 5. In any combination of these methods of distribution. The sales price to the public is fixed at $0.01 per share until such time as the shares of our common stock become traded on the Bulletin Board operated by the National Association of Securities Dealers, Inc. or another exchange. If our common stock becomes quoted on the Bulletin Board or another exchange, then the sales price to the public will vary according to the selling decisions of each selling shareholder and the market for our stock at the time of resale. In these circumstances, the sales price to the public may be: 1. The market price of our common stock prevailing at the time of sale; 2. A price related to such prevailing market price of our common stock; or 3. Such other price as the selling shareholders determine from time to time. The shares may also be sold in compliance with the Securities and Exchange Commission's Rule 144. The selling shareholders may also sell their shares directly to market makers acting as principals or brokers or dealers, who may act as agent or acquire the common stock as a principal. Any broker or dealer participating in such transactions as agent may receive a commission from the selling shareholders, or, if they act as agent for the purchaser of such common stock, from such purchaser. The selling shareholders will likely pay the usual and customary brokerage fees for such services. -11- Brokers or dealers may agree with the selling shareholders to sell a specified number of shares at a stipulated price per share and, to the extent such broker or dealer is unable to do so acting as agent for the selling shareholders, to purchase, as principal, any unsold shares at the price required to fulfill the respective broker's or dealer's commitment to the selling shareholders. Brokers or dealers who acquire shares as principals may thereafter resell such shares from time to time in transactions in a market or on an exchange, in negotiated transactions or otherwise, at market prices prevailing at the time of sale or at negotiated prices, and in connection with such re-sales may pay or receive commissions to or from the purchasers of such shares. These transactions may involve cross and block transactions that may involve sales to and through other brokers or dealers. We can provide no assurance that all or any of the common stock offered will be sold by the selling shareholders. We are bearing all costs relating to the registration of the common stock, estimated to be $47,000. The costs are comprised of $100 for the SEC filing fee; $800 for copying our prospectus; $25,000 in legal fees; $18,895 in accounting and auditing fees; $1,000 for state blue sky filing fees; and $1,205 to our transfer agent. So far we have paid the SEC filing fee of $100; attorneys fees of $25,000 and auditing fees of $14,445. We will owe our attorney $10,000 after this registration statement is declared effective by the SEC and will have to pay the fees for copying the prospectus, any state blue sky fees that have to be paid, and the fees to our transfer agent. We currently owe our auditors $1,970. Our officers and directors will advance the costs of this offering that cannot be paid by us. We believe that the payment of the offering costs by our officers and directors will not adversely affect their ability to fund our plan of operation. The selling shareholders, however, will pay commissions or other fees payable to brokers or dealers in connection with any sale of the common stock. The selling shareholders must comply with the requirements of the Securities Act of 1933 and the Securities Exchange Act of 1934 in the offer and sale of the common stock. In particular, during such times as the selling shareholders may be deemed to be engaged in a distribution of the common stock, and therefore be considered to be an underwriter, they must comply with applicable law and may, among other things: 1. Not engage in any stabilization activities in connection with our common stock; 2. Furnish each broker or dealer through which common stock may be offered, such copies of this prospectus, as amended from time to time, as may be required by such broker or dealer; and 3. Not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities other than as permitted under the Securities Exchange Act of 1934. There is no assurance that any of the selling shareholders will sell any or all of the shares offered by them. Under the securities laws of certain states, the shares may be sold in such states only through registered or licensed brokers or dealers. In addition, in certain states the shares may not be sold unless they have been registered or qualified for sale in that state or an exemption from registration or qualification is available and is met. There are no pre-existing contractual agreements for any person to purchase the shares. Of the 32,495,749 shares of common stock outstanding as of February 28, 2007, 30,000,000 shares are owned by our officers and directors and may only be resold pursuant to this registration statement or in compliance with Rule 144 of the Securities Act of 1933. -12- We have not declared any cash dividends, nor do we intend to do so. We are not subject to any legal restrictions respecting the payment of dividends, except that they may not be paid to render us insolvent. Dividend policy will be based on our cash resources and needs and it is anticipated that all available cash will be needed for our operations in the foreseeable future. The cost of the offering will be paid by us. To date the amount of approximately $40,000 has been paid by us. Section 15(g) of the Exchange Act Our shares are covered by section 15(g) of the Securities Exchange Act of 1934, as amended, and Rules 15g-1 through 15g-6 promulgated thereunder. They impose additional sales practice requirements on broker/dealers who sell our securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). Rule 15g-1 exempts a number of specific transactions from the scope of the penny stock rules. Rule 15g-2 declares unlawful broker/dealer transactions in penny stocks unless the broker/dealer has first provided to the customer a standardized disclosure document. Rule 15g-3 provides that it is unlawful for a broker/dealer to engage in a penny stock transaction unless the broker/dealer first discloses and subsequently confirms to the customer current quotation prices or similar market information concerning the penny stock in question. Rule 15g-4 prohibits broker/dealers from completing penny stock transactions for a customer unless the broker/dealer first discloses to the customer the amount of compensation or other remuneration received as a result of the penny stock transaction. Rule 15g-5 requires that a broker/dealer executing a penny stock transaction, other than one exempt under Rule 15g-1, disclose to its customer, at the time of or prior to the transaction, information about the salespersons compensation. Rule 15g-6 requires broker/dealers selling penny stocks to provide their customers with monthly account statements. Rule 15g-9 requires broker/dealers to approved the transaction for the customers account; obtain a written agreement from the customer setting forth the identity and quantity of the stock being purchased; obtain from the customer information regarding his investment experience; make a determination that the investment is suitable for the investor; deliver to the customer a written statement for the basis for the suitability determination; notify the customer of his rights and remedies in cases of fraud in penny stock transactions; and, the NASD's toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. The application of the penny stock rules may affect your ability to resell your shares. -13- BUSINESS General We were incorporated under the laws of the State of Nevada as ESE Corporation on April 27, 2005. We intend to engage in the business of selling roasted whole beans and selling freshly brewed coffees, Italian-style espresso beverages, and a variety of pastries and confections, through our coffee shop. We have entered into a lease agreement to lease space at 413C Alissum Ln., Charlotte, North Carolina; begun making repairs to the premises which includes installation of a front counter; adding carpeting; refurbishing the bathrooms; adding booths and table areas; and, making parking lot revisions. We have not opened to the public for business as yet, and do not anticipate opening for business until we raise more money. We do not intend to engage in a merger or acquisition. Further we do not intend to enter into a business combination, change of control or similar transaction. Currently, we only have $583 in cash. We rely on periodic loans from our officers and directors in order to pay bills and to continue with modifications to our leased property in order to open to the public. We do not know when we will open for business. This is registration statement must be declared effective by the SEC; we must be listed for trading on the Bulletin Board; and, we have to raise approximately $55,000 in order to open our coffee shop. We do not know of anyone who will invest in us until our common stock is listed for trading on the Bulletin Board. All persons that we have spoken with have said they would consider investing in us when a trading market develops that would allow them to liquidate their investment if they chose to do so. There is no assurance that the SEC will declare this registration statement effective; that our common stock will trade on the Bulletin Board; or, that anyone will invest in us. Summary Our goal is to open one walk-in coffee shop at 413C Alissum Lane, Charlotte, North Carolina and sell beverages, pastries, confections and coffee on the premises. Our coffee shop is located in an industrial complex which is visible from approximately 75 businesses. The area around the shop is urban. We intend to offer a choice of regular or decaffeinated coffee beverages including a "coffee of the day," a broad selection of Italian-style espresso beverages and roasted whole and ground bean coffees. Our shop will also offer a selection of fresh pastries and other food items, sodas, juices and tea. We intend to vary its product mix depending upon the size of the store and its location. The Gourmet Coffee Market The gourmet coffee business is in an evolutionary process. In the beginning of this business coffee houses were generally "cool hang-outs" with little or no emphasis on coffee quality or menu selection. As the brewed gourmet coffee market matured more gourmet coffee shops were opened in business districts, and large operators such as Starbucks, Gloria Jean's and other chains entered the market, the emphasis shifted to convenience and drink quality. -14- Our coffee shop will offer our customers convenience and comfort. The gourmet coffee industry in the United States is more developed on the West Coast. It is, however, expanding eastward with the development of chain operators such as Starbucks. Lease We have entered into a lease agreement as of August 1, 2005 dated August 31, 2006 with Christine Root of 5950 Hampton Leas Lane, South Carolina to lease 950 square feet from Christine Root of industrial complex at 413C Alissum Lane, Charlotte, North Carolina 28217. Ms. Root owns the fee simple title to the space. The term of the lease is seven years. The monthly rental is $50 per month the first two years and $250 per month for the remaining five years. The Lessor has agreed orally not to forego remedies under the lease agreement at this time. The rent was determined in an arms length transaction through negotiations between us and Ms. Root. Under the lease agreement, the following constitutes a breach of the lease agreement. 1. The appointment of a receiver for us. 2. A general assignment for the benefit of the creditor. 3. Any action taken or allowed to be taken by us under any bankruptcy act. 4. Our failure to comply with each term and condition of this lease agreement. We have 30 days after receipt of written notice from Lessor of any breach to correct the conditions specified in the notice. Lessor shall have the following remedies in addition to its other rights and remedies in the event we breach the lease agreement: A. Lessor may re-enter the demised premises immediately and remove our property and personnel, store the property in a public warehouse or at a place selected by Lessor, at our expense. B. After re-entry, Lessor may terminate this lease agreement on giving a 30 day written notice of termination to us. Without such notice, re-entry will not terminate the lease agreement. On termination, Lessor may recover from us all damages proximately resulting from the breach, including, but not limited to, the cost of recovering the demised premises and the balance of the rent payments remaining due and unpaid under the lease agreement. C. After re-entering, Lessor may relet the demised premises or any part of the demised premises for any term without terminating this lease agreement, at such rent and on such terms as it may choose. Lessor may make alterations and repairs to the demised premises. We have not been subject to the remedies for non-compliance with the lease agreement. -15- Site Selection and Store Design The property is located in a large industrial complex with parking for employees and customers. Our shop occupies approximately 950 square feet of space in a light industrial/commercial center located approximately 160 feet west of Roundtree Road and approximately one mile northeast of Interstate 77 in Charlotte, North Carolina. Our shop is located between two larger businesses and across from four businesses. The two closest business to us are an auto repair service and an arcade game distributor. The nearest coffee shop to us is located approximately 6.6 miles away. There are approximately 100 businesses within one square mile of our shop. We estimate there are approximately 600 employees within the 100 businesses. Businesses in the area include repair shops, insurance offices, mortgage companies, investment companies and miscellaneous other businesses. We have begun making repairs to the premises of which family members are donating time to help with the refurbishing. We intend to retain local artisans to make the repairs to the premises that family members cannot repair. Upon completion of the repairs, the premises will contain a customer counter with product cases; an area for espresso and coffee machines; a store room; and a customer seating area. The customer seating area will contain a combination of booths and tables. To date, we have repaired the flooring, added office equipment, leased an espresso machine, built a glass front counter top and display case. Strategy We believe that the major components in developing and maintaining a successful store location are: 1. Location - 50% - Property has been selected. 2. Product Quality and Rapid Service - 30% 3. Marketing - 20% Each of the above factors has many different facets that must be probed, learned, considered and mastered to develop and maintain successful store operations. While location is the most important factor for most types of retail business, from time to time a "great location" will fail because certain facets were not properly explored or considered. A "great location" with poor accessibility due to traffic congestion, excessive traffic speed or claustrophobic intersections, or other considerations that were missed in the site evaluation is likely doomed to, at best, mediocrity, but probable failure. Our location has excellent accessibility in that it is in an industrial complex with multiple entrances and exits to the streets, no coffee shops within 6.6 miles, and a large number of people that work within the industrial complex. Marketing Plans About two weeks before we open the shop to customers, we plan to deliver fliers to the businesses in the industrial park. We also intend to run an ad in the newspaper on the Sunday before we open for business. We plan to open on a Monday. The cost of the newspaper ad will be approximately $625. We intend to run periodic ads in the newspapers during the next twelve months based upon the amount of income we generate. -16- Product Supply Coffee is the world's second largest traded commodity and its supply and price are subject to significant volatility. Although most coffee trades in the commodity market, coffee of the quality sought by us tends to trade on a negotiated basis at a substantial premium above commodity coffee prices, depending upon the supply and demand at the time of purchase. Supply and price can be affected by multiple factors in the producing countries, including weather, political and economic conditions. In addition, coffee prices have been affected in the past, and may be affected in the future, by the actions of certain organizations and associations, such as the International Coffee Organization and the Association of Coffee Producing Countries, which have historically attempted to influence commodity prices of green coffee through agreements establishing export quotas or restricting coffee supplies worldwide. Products other than whole bean coffees and coffee beverages sold in our shop will be obtained through a number of different channels. Specialty foods, such as fresh pastries and lunch items, are generally purchased from local sources based on quality and price. We intend to purchase our coffee from Dilworth Coffee in Charlotte, North Carolina. We have contacted Dilworth Coffee and discussed prices and products. We anticipate signing a contract with Dilworth prior to opening our shop. We intend to purchase pastries, cookies, sandwiches, breakfast items, sodas and juices from local vendors. We have discussed the purchase of their products, but have not entered into any contracts at this time. We intend to enter into contracts with the vendors prior to opening our shop to customers. Because of our poor cash position, we intend to lease equipment such as coffee and espresso machines, cash registers, refrigerators and ovens. We intend to purchase coffee cups and other disposables. As of the date hereof, we have not entered into any agreements to lease or purchase the foregoing items. Competition We will compete directly against specialty coffees sold at retail through supermarkets, specialty retailers, and a growing number of specialty coffee stores. Our coffee beverages will compete directly against all restaurant and beverage outlets that serve coffee and a growing number of espresso stands, carts, and stores. Our bean coffees and coffee beverages will compete indirectly against all other coffees on the market. We believe that customers choose among retailers primarily on the basis of product quality, service and convenience, and, to a lesser extent, on price. Our primary competitors for coffee beverage sales are restaurants, shops, and street carts. In almost all markets in which we will do business there has been a significant increase in competition in the specialty coffee beverage business and management expects this trend to continue. Although competition in the beverage market is currently fragmented, a major competitor with substantially greater financial, marketing and operating resources than we do and could enter this market at any time and compete directly against us. In addition to the competition for whole bean coffee and coffee beverage retail sales, we face intense competition from both restaurants and other specialty retailers for suitable sites for new stores and qualified personnel to operate both new and existing stores. There can be no assurance that we will be able to continue to secure adequate sites at acceptable rent levels or that we will be able to attract a sufficient number of qualified workers. -17- We have entered into a lease agreement with Christine Root of 5950 Hampton Leas Lane, South Carolina to lease 950 square feet of industrial complex at 413C Alissum Lane, Charlotte, North Carolina 28217. The property is located in a large industrial complex with parking for employees and customers. There is no competition within a 6.6 mile radius. Patents, Trademarks and Copyrights We own no trademarks and service marks in the United States. Trademarks are generally valid as long as they are in use and/or their registrations are properly maintained, and they have not been found to have become generic. Trademark registrations can generally be renewed indefinitely so long as the marks are in use. We also own no copyrights for our proposed product packaging, promotional materials, in-store graphics and training materials, among other things. We hold no patents on products and systems. There is no assurance that we will ever obtain any patents or trademarks. Seasonality and Quarterly Results Our business is subject to seasonal fluctuations. Quarterly results are affected by the timing of the opening of new stores, and our growth may conceal the impact of other seasonal influences. Because of the seasonality of our business, results for any quarter are not necessarily indicative of the results that may be achieved for the full fiscal year. Government Regulation We are subject to various federal, state and local laws affecting the operation of their respective businesses. Our stores will be subject to licensing and regulation by a number of governmental authorities, which include building, fire, health, safety and sanitation agencies in the state or municipality in the store is located. Difficulties in obtaining or failure to obtain required licenses, permits or approvals could delay or prevent the opening of a new store in a particular area. In particular we will have to obtain a business license and a food service license in the State of North Carolina for our store. The fee for the licenses for twelve months is $200. The fee has been paid. The food service license is one and the same with the business license and there is no additional costs associated with it. Further, we have to will have to pass an inspection in order to assure that there is compliance with the Mecklenburg County health, fire and zoning codes. We believe that we will satisfy those code requirements. As of the date hereof, we have not satisfied those requirements. As of the date of this prospectus, we have not acquired any of the licenses mentioned above, other than our business license which we acquired on December 6, 2005. We intend to acquire the remaining required licenses prior to opening our business to the public. At the present time we are concentrating all of our money on refurbishing to the store. The licenses are issued either by the State of North Carolina, Mecklenburg County, or the City of Charlotte. Insurance We intend to acquire property insurance in January 2009. -18- Employees We currently do not have any employees other than our officers and directors. We intend to hire additional employees on an as-needed basis once the store is opened to the public. We anticipate hiring a total of four persons as part-time employees. Offices Our principal executive offices are located at 138 Weatherwood Road, Rock Hill, South Carolina 29732. This is the home of our president Christopher M. Armstrong and is our mailing address as well. Our telephone number is (803) 230-0885. On August, 1, 2005, we entered into a commercial property lease with Christine Root located at 413C Alissum Lane, Charlotte, North Carolina for a period of seven years, at $50 per month for the first two years and $250 per month for the remaining five years. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION OR PLAN OF OPERATION This section of the prospectus includes a number of forward- looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this prospectus. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Plan of Operation We are a start-up corporation and have not yet generated or realized any revenues from our business operations. We have acquired a lease for our first store. Other than the acquisition of the lease, we have not commenced operations. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated any revenues and no revenues are anticipated until we begin operations. There is no assurance we will ever reach this point. Accordingly, we must raise cash from sources other than operations. Our only other source for cash at this time is advances by our officers and directors. We represented to persons that purchased shares in our private placement that we would file this registration statement to register their shares for resale. Those persons are the selling shareholders listed in this registration statement. That was done in order to induce them to purchase our common stock. We also believe, that it will be easier to raise capital in the future if our shares are publicly traded somewhere. We have found that individuals are unwilling to invest money unless there is liquidity for their investment. -19- Because our officers and directors do not have prior experience in financial accounting and the preparation of reports under the Securities Act of 1934, we may have to hire additional experienced personnel to assist us with the preparation thereof. If we need the additional experienced personnel and we do not hire them, we could fail in our plan of operations and have to suspend operations or cease operations entirely and you could lose your investment. Currently, we do not have funds to hire such personnel and we do not intend to do so in the near future. Further, until we open our shop, we have no plans to raise money to hire personnel to assist with the preparation of SEC reports. Our officers and directors plan to educate themselves in order to prepare and file reports with the SEC. Any costs related to filing the reports will be advanced by the officers and directors on an as needed basis. We believe it will cost$14,800 to open our shop. The $14,800 is comprised of: $1,225 for inventory and sundries; $1,600 for rent (seven months are $50 per month and five months at $250 per month); $2,800 for equipment; the$2,800 is the monthly cost of equipment rental for 12 months ($150 p/m$1,800) plus the set up of the equipment ($1,000), i.e. special piping and counter top modifications ($600), as well as security payments for leased equipment ($400), $3,500 for completion of repairs and equipment consisting of stainless steel counter tops, handicap bathroom fixtures, and, painting two handicap parking spaces;$200 for licensing and county taxes for the next twelve months; $625 for advertising; and, $4,850 for working capital of which $2,668 is for four part time employees. This money will be advanced by our officers and directors over the next couple of months when they have time to devote to our operations. The advances will be evidenced by long-term and short-term notes. The terms of the notes have yet to be determined. In order to be able to advance the money, they must maintain their current employment. It will require an additional $40,920 to continue operations once we open and increase development throughout the next fiscal year. We completed our private placement on July 31, 2005. The forgoing funds have been exhausted. Currently, we only have $583 in cash. We rely on periodic loans from our officers and directors in order to pay bills and to continue with modifications to our leased property in order to open to the public. We do not know when we will open for business. This is registration statement must be declared effective by the SEC; we must be listed for trading on the Bulletin Board; and, we have to raise approximately $55,000 in order to open our coffee shop. We do not know of anyone who will invest in us until our common stock is listed for trading on the Bulletin Board. All persons that we have spoken with have said they would consider investing in us when a trading market develops that would allow them to liquidate their investment if they chose to do so. There is no assurance that the SEC will declare this registration statement effective; that our common stock will trade on the Bulletin Board; or, that anyone will invest in us. Accordingly, in order to open our coffee shop, our officers and directors will have to advance the funds needed to get us opened for business. Our officers and directors will loan us the funds necessary to open the coffee shop, including the funds for refurbishing, leasing the equipment, and advertising. Further, our officers and directors will loan us the funds necessary to pay the expenses for the first three months after the coffee shop is opened, such as the costs of the four employees. The foregoing is an oral declaration of intention by the officers and directors, is not evidenced by any written documentation, and is not enforceable as a matter of law since there is no consideration for the statement. We estimate this total cost to be approximately $55,000. We will have to rely on loans from our officers and directors until we open to the public. After that, if we cannot sustain our operations from our revenues, we will have to obtain additional loans from our officers and directors or raise additional funds through a second private placement of securities. -20- We intend to lease equipment for our store. It will consist of an espresso maker, tables, chairs, lights, storage bins, and a telephone. We have no plans to buy or sell any plant or significant equipment during the next twelve months, other than coffee, pastries and other food items, such as sodas, juices and tea. We believe our monthly lease costs for equipment will be $150, and the cost of stocking our inventory will be $1,225. Our specific goal is to begin developmental components of our business plan including purchasing a computer and espresso machine. At this time there will not be significant changes in the number of employees. We intend to accomplish the foregoing through the following milestones: 1. We are beginning to establish our coffee shop and acquire the equipment we need to begin operations. Establishing our coffee shop offices will take 150 to 270 days after we raise an additional approximately $55,000. Currently, we only have $583 in cash. We rely on periodic loans from our officers and directors in order to pay bills and to continue with modifications to our leased property in order to open to the public. We do not know when we will open for business. This is registration statement must be declared effective by the SEC; we must be listed for trading on the Bulletin Board; and, we have to raise approximately $55,000 in order to open our coffee shop. We do not know of anyone who will invest in us until our common stock is listed for trading on the Bulletin Board. All persons that we have spoken with have said they would consider investing in us when a trading market develops that would allow them to liquidate their investment if they chose to do so. There is no assurance that the SEC will declare this registration statement effective; that our common stock will trade on the Bulletin Board; or, that anyone will invest in us. To date, we have acquired a lease on property in North Carolina. We are in the process of refurbishing the property which includes installation of a front counter; adding carpeting; refurbishing the bathrooms; adding booths and table areas; and, making parking lot revisions. Currently, family members are assisting with the refurbishing the property. We believe we can complete the refurbishing for $3,500. Our officers and directors will loan us the funds necessary to open the coffee shop, including the funds for refurbishing, leasing the equipment, and advertising. Further, our officers and directors will loan us the funds necessary to pay the expenses for the first three months after the coffee shop is opened, such as the costs of the four employees. We have yet to acquire any equipment. We have decided to lease all of our equipment which is comprised of coffee and espresso machines, cash registers, refrigerators and ovens. We intend to purchase coffee cups and other disposables. As of the date hereof, we have not entered into any agreements to lease or purchase the foregoing items. We plan to lease the equipment within 90 days from the date of this prospectus. We believe that it will cost $4,025 to equip our coffee shop and acquire our initial inventory of coffee. We intend to operate from 6:00 a.m. to 6:00 p.m., Monday through Friday. We intend to hire four part-time employees when we open to the public. Our officers and directors will handle our administrative duties. Our officers and directors will loan us the funds necessary to open the coffee shop, including the funds for refurbishing, leasing the equipment, and advertising. Further, our officers and directors will loan us the funds necessary to pay the expenses for the first three months after the coffee shop is opened, such as the costs of the four employees. -21- 2. About two weeks before we open the shop to customers, we plan to deliver fliers to the businesses in the industrial park. We also intend to run an ad in the newspaper on the Sunday before we open for business. We plan to open on a Monday. The cost of the newspaper ad will be approximately $625. Our officers and directors will loan us the funds necessary to open the coffee shop, including the funds for refurbishing, leasing the equipment, and advertising. Further, our officers and directors will loan us the funds necessary to pay the expenses for the first three months after the coffee shop is opened, such as the costs of the four employees. The foregoing is an oral declaration of intention by the officers and directors, is not evidenced by any written documentation, and is not enforceable as a matter of law since there is no consideration for the statement. We intend to run periodic ads in the newspapers when we approach an opening date. We also intend to hire four part-time employees. We estimate the cost of the four employees to be $2,668 per month. 3. We believe we will generate revenues with the opening of our coffee shop. We do not know when we will open to the public. Currently, we only have $583 in cash. We rely on periodic loans from our officers and directors in order to pay bills and to continue with modifications to our leased property in order to open to the public. We do not know when we will open for business. This is registration statement must be declared effective by the SEC; we must be listed for trading on the Bulletin Board; and, we have to raise approximately $55,000 in order to open our coffee shop. We do not know of anyone who will invest in us until our common stock is listed for trading on the Bulletin Board. All persons that we have spoken with have said they would consider investing in us when a trading market develops that would allow them to liquidate their investment if they chose to do so. There is no assurance that the SEC will declare this registration statement effective; that our common stock will trade on the Bulletin Board; or, that anyone will invest in us. Our officers and directors will loan us the funds necessary to open the coffee shop, including the funds for refurbishing, leasing the equipment, and advertising. Further, our officers and directors will loan us the funds necessary to pay the expenses for the first three months after the coffee shop is opened, such as the costs of the four employees. Profitability will occur when our monthly revenues exceed monthly expenses. There is no assurance, however, that we will ever be profitable. Our officers and directors will loan us the funds necessary to open the coffee shop, including the funds for refurbishing, leasing the equipment, and advertising. Further, our officers and directors will loan us the funds necessary to pay the expenses for the first three months after the coffee shop is opened, such as the costs of the four employees. After three months, we believe the shop will be self sufficient. We estimate our monthly expenses to be: 1. Rent - shop and equipment $150 - Shop rent increases from $50 per month to $250 per month beginning August 2007. 2. Salaries - $2,668. 3. Inventory and Sundries- $1,225. 4. Utilities - $200. 5. Licenses - $17. 6. Cost of maintaining reporting status with SEC - $300. -22- Inventory and sundries is comprised of coffee beans, beverages, pastries, and confections. Total: $4,560 - per month or $54,720 for twelve months assuming no revenue whatsoever is generated. The foregoing increases by $200 per month beginning August 2007. If we are unable to generate sufficient revenues, we may have to suspend or cease operations. If we cannot generate sufficient revenues to continue operations, we will suspend or cease operations. If we cease operations, we do not have any plans to do anything else. Limited Operating History; Need for Additional Capital There is no historical financial information about us upon which to base an evaluation of our performance. We have not generated any revenues from operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources and possible cost overruns due to price and cost increases in services. We need additional capital to operate during the next twelve months. Our officers and directors will loan us the funds necessary to open the coffee shop, including the funds for refurbishing, leasing the equipment, and advertising. Further, our officers and directors will loan us the funds necessary to pay the expenses for the first three months after the coffee shop is opened, such as the costs of the four employees. The foregoing is an oral declaration of intention by the officers and directors, is not evidenced by any written documentation, and is not enforceable as a matter of law since there is no consideration for the statement. We believe it will cost $14,800 to open our shop. The $14,800 includes repairs and equipment consisting of stainless steel counter tops, handicap bathroom fixtures, and, painting two handicap parking spaces; $200 for licensing and county taxes for the next twelve months; $1,225 for coffee beans and sundries; $2,668 for four part time employees. To become profitable and competitive, we have attract to customers and generate revenues. Equity financing could result in additional dilution to existing shareholders. As of the date of this prospectus, we have yet to begin operations and therefore have not generated any revenues. Liquidity and Capital Resources We raised $24,957 in our private placement. Of the $24,957 raised, we have spent nearly all on this registration statement and on our shop. We spent the money as follows: $1,800 to gravel the parking lot; $2,486 for carpeting and flooring; $1,000 for office equipment; $2,600 for roof repairs; $795 supplies from building stores; $580 for fees to our Nevada registered agent; $300 to the Secretary of State of Nevada for list of directors and officers; $3,165 for auditors; $10,000 for our attorney; $1,205 for our stock transfer agent for total expenditures of $23,931. -23- If we need additional cash and can't raise it we will either have to suspend operations until we do raise the cash, or cease operations entirely. Our officers and directors will loan us the funds necessary to open the coffee shop, including the funds for refurbishing, leasing the equipment, and advertising. Further, our officers and directors will loan us the funds necessary to pay the expenses for the first three months after the coffee shop is opened, such as the costs of the four employees. The foregoing is an oral declaration of intention by the officers and directors, is not evidenced by any written documentation, and is not enforceable as a matter of law since there is no consideration for the statement. Until the shop is opened, we have no plans to raise additional capital from unaffiliated third parties. Other than as described in this paragraph, we have no other financing plans. As of the date of this prospectus, we have initiated operations, but have not generated any revenues. Since inception we have issued 30,000,000 shares of common stock pursuant to the exemption from registration set forth in section 4(2) private placement in April 2005. The purchase price of the shares was $300. This was accounted for as an acquisition of shares. Robin Long contributed $500 to cover our initial expenses for legal and accounting fees. The amount contributed by Ms. Long is recorded as contributed capital. In July 2005, we completed a private placement of our common stock and raised $24,957 by selling 2,495,749 shares of common stock at a price of $0.01 per share. The shares were sold pursuant to the exemption from registration contained in Reg. 506 of the Securities Act of 1933. As of February 28, 2007, our total assets were $3,465 and our total liabilities were $1,641. Our total assets were comprised of cash, plants, property and equipment. As of February 28, 2007, we had $583 in cash. As of the date of this prospectus, we had $213 in cash. We do not expect significant changes in the number of employees. We do expect to hire four part-time employees approximately two weeks before we open. We do not know when we will open to the public. Results of Operations Since inception on April 27, 2005, we have not generated any revenues. Our expenses from inception through February 28, 2007 were $58,734 comprised of $6,664 for deprecation; $22,666 for legal and accounting; $25,000 for legal fees paid in connection with this registration statement; $4,104 for general and administrative expenses; and, $300 for license fees. -24- Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 159, The Fair Value Option for Financial Assets and Financial Liabilities - Including an amendment of FASB Statement No. 115 (hereinafter SFAS No. 159). This statement permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This statement is expected to expand the use of fair value measurement, which is consistent with the Boards long-term measurement objectives for accounting for financial instruments. This statement is effective as of the beginning of an entitys first fiscal year that begins after November 15, 2007, although earlier adoption is permitted. Management has not yet determined the effect that adopting this statement would have on the Companys financial condition or results of operations. In September 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 158, Employers Accounting for Defined Benefit Pension and Other Postretirement Plans - an amendment of FASB Statements No. 87,88,106, and 132(R) (hereinafter SFAS No. 158). This statement requires an employer to recognize the overfunded or underfunded statues of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not for profit organization. This statement also requires an employer to measure the funded status of a plan as of the date of its year end statement of financial position, with limited exceptions. The adoption of this statement had no immediate material effect on the Companys financial condition or results of operations. In September 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements, (hereinafter "SFAS No. 157") which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. Where applicable, SFAS No. 157 simplifies and codifies related guidance within GAAP and does not require any new fair value measurements. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. Earlier adoption is encouraged. The Company does not expect the adoption of SFAS No. 157 to have a significant immediate effect on its financial position or results of operation. -25- MANAGEMENT Officers and Directors Each of our directors serves until his or her successor is elected and qualified. Each of our officers is elected by the board of directors to a term of one (1) year and serves until his or her successor is duly elected and qualified, or until he or she is removed from office. The board of directors has no nominating, auditing or compensation committees. The name, address, age and position of our present officers and directors are set forth below: Name and Address Age Position(s) Christopher M. Armstrong 32 president, principal executive officer, treasurer, 138 Weatherwood Road principal chief financial officer, principal accounting Rock Hill, South Carolina 29732 officer and a member of the board of directors Robin N. Long 34 secretary and a member of the board of directors 3107 Balkin Drive York, South Carolina 29745 Background of officers and directors Christopher M. Armstrong Since our inception of April 27, 2005, Christopher M. Armstrong has been our president, principal executive officer, treasurer, principal chief financial, principal accounting officer and a member of the board of directors. Since June 2002, Mr. Armstrong has been employed as a design technician at the Duke Power/Catawba Nuclear Station located at York, South Carolina. From October 1998 to June 2002, Mr. Armstrong was employed as an engineering associate with Duke Energy located at Charlotte, North Carolina. Mr. Armstrong has no accounting education or experience. Mr. Armstrong will devote approximately four hours per week to our operation. Robin N. Long Since our inception of April 27, 2005, Robin N. Long has been our secretary and a member of the board of directors. Since January 2005, Ms. Long has been employed by R. L. Armstrong Inc. as a secretary. R. L. Armstrong Inc. is located in Charlotte, North Carolina and is engaged in the business of alternate energy consulting. From August 2003 to March 2005, Ms. Long was employed as a secretary by Strong Technical, Inc. located in Rock Hill, South Carolina. Strong Technical, Inc. is engaged in the business of engineering consulting. From June 2001 to May 2003, Ms. Long was employed as a teacher of English as a foreign language at the Wall Street Institute, Milan, Italy. From June 2000 to June 2001, Ms. Long was an independent bookkeeper in South Carolina. Ms. Long will devote approximately four hours per week to our operation. -26- Significant Employees We do not expect any person who is not an executive officer to make a significant contribution to our business. Audit Committee Financial Expert We do not have an audit committee financial expert. We do not have an audit committee financial expert because we believe the cost related to retaining a financial expert at this time is prohibitive. Further, because we are only beginning our commercial operations, at the present time, we believe the services of a financial expert are not warranted. Conflicts of Interest Our officers and directors will not and do not anticipate having any interests that will compete with our interests. EXECUTIVE COMPENSATION The following table sets forth the compensation paid by us from inception on April 27, 2005 through February 28, 2007, for our officers. This information includes the dollar value of base salaries, bonus awards and number of stock options granted, and certain other compensation, if any. The compensation discussed addresses all compensation awarded to, earned by, or paid to our named executive officers. Summary Compensation Table Non- Nonqualified Equity Deferred All Name Incentive Compensa- Other and Stock Option Plan tion Compen- Principal Salary Bonus Awards Awards Compensation Earnings sation Total Position Year (US$) (US$) (US$) (US$) (US$) (US$) (US$) (US$) (a) (b) (c) (d) (e) (f) (g) (h) (i) (j) Christopher M. Armstrong 2007 0 0 0 0 0 0 0 0 President and Treasurer 2006 0 0 0 0 0 0 0 0 2005 0 0 0 0 0 0 0 0 Robin N. Long 2007 0 0 0 0 0 0 0 0 Secretary 2006 0 0 0 0 0 0 0 0 2005 0 0 0 0 0 0 0 0 We have not paid any salaries in 2007, and we do not anticipate paying any salaries at any time in 2007. We will not begin paying salaries until we have adequate funds to do so. -27- The following table sets forth the compensation paid by us from inception on April 27, 2005 through February 28, 2007, for each of our directors. This information includes the dollar value of base salaries, bonus awards and number of stock options granted, and certain other compensation, if any. The compensation discussed addresses all compensation awarded to, earned by, or paid to our named director. Director Compensation Fees Earned Nonqualified or Non-Equity Deferred Paid in Stock Option Incentive Plan Compensation All Other Cash Awards Awards Compensation Earnings Compensation Total Name (US$) (US$) (US$) (US$) (US$) (US$) (US$) (a) (b) (c) (d) (e) (f) (g) (h) Christopher M. Armstrong 2007 0 0 0 0 0 0 2006 0 0 0 0 0 0 2005 0 0 0 0 0 0 Robin N. Long 2007 0 0 0 0 0 0 2006 0 0 0 0 0 0 2005 0 0 0 0 0 0 Our directors do not receive any compensation for serving as members of the board of directors. There are no other stock option plans, retirement, pension, or profit sharing plans for the benefit of our officers and directors other than as described herein. Long-Term Incentive Plan Awards We do not have any long-term incentive plans that provide compensation intended to serve as incentive for performance. As of the date hereof, we have not entered into employment contracts with any of our officers and do not intend to enter into any employment contracts until such time as is profitable to do so. We have no employment agreement with Christopher M. Armstrong or Robin N. Long. Further, we have not paid our officers and directors any compensation of any kind since inception and do not plan to pay them any compensation until we begin generating revenues. Option/SAR Grants There are no stock option, retirement, pension, or profit sharing plans for the benefit of our officers and directors. Long-Term Incentive Plan Awards We do not have any long-term incentive plans. -28- Compensation of Directors We do not have any plans to pay our directors any money. Indemnification Under our Articles of Incorporation and Bylaws of the corporation, we may indemnify an officer or director who is made a party to any proceeding, including a law suit, because of his position, if he acted in good faith and in a manner he reasonably believed to be in our best interest. We may advance expenses incurred in defending a proceeding. To the extent that the officer or director is successful on the merits in a proceeding as to which he is to be indemnified, we must indemnify him against all expenses incurred, including attorney's fees. With respect to a derivative action, indemnity may be made only for expenses actually and reasonably incurred in defending the proceeding, and if the officer or director is judged liable, only by a court order. The indemnification is intended to be to the fullest extent permitted by the laws of the State of Nevada. Regarding indemnification for liabilities arising under the Securities Act of 1933, which may be permitted to directors or officers under Nevada law, we are informed that, in the opinion of the Securities and Exchange Commission, indemnification is against public policy, as expressed in the Act and is, therefore, unenforceable. PRINCIPAL SHAREHOLDERS The following table sets forth, as May 31, 2007, the total number of shares of common stock owned beneficially by each of our directors, officers and key employees, individually and as a group, and the present owners of 5% or more of our total outstanding shares. The stockholders listed below have direct ownership of his/her shares and possess sole voting and dispositive power with respect to the shares. Title of Class Name and Address Amount and Nature Percent of Beneficial Owner of Beneficial Ownership Class Common Stock Christopher M. Armstrong 20,001,500 - Direct [1] 61.55 % 138 Weatherwood Road Rock Hill, South Carolina 29732 Common Stock Robin N. Long 10,000,000 - Direct 30.77 % 3107 Balkin Drive York, South Carolina 29745 All officers and directors as a group (2 individuals) 30,001,500 - Direct % [1] Includes 1,500 shares owned by Stacy Armstrong, the wife of Christopher Armstrong, our president. -29- Mr. Armstrong and Ms. Long are our only promoters. Securities authorized for issuance under equity compensation plans. We have no equity compensation plans. SELLING SHAREHOLDERS The following table sets forth the name of each selling shareholder, the total number of shares owned prior to the offering, the percentage of shares owned prior to the offering, the number of shares offered, and the percentage of shares owned after the offering, assuming the selling shareholder sells all of his shares and we sell the maximum number of shares. Percentage of shares owned after the Total number of Percentage of Number of offering assuming all shares owned shares owned shares being of the shares are sold Name prior to offering prior to offering offered in the offering Allgeier, Alanna 500 0.002 % 500 0.00 % Allgeier, John 900 0.003 % 900 0.00 % Allgeier, Peggy 700 0.002 % 700 0.00 % Anziani, Virgina 500 0.002 % 500 0.00 % Anziani, William 500 0.002 % 500 0.00 % Armstrong, Richard (1) 500,000 1.538 % 500,000 0.00 % Armstrong, Stacy (2) 20,001,500 61.55 % 1,500 61.55 % Chamberlin, Benjamin 800 0.002 % 800 0.00 % Chamberlin, David 900 0.003 % 900 0.00 % Chamberlin, Michelle 800 0.002 % 800 0.00 % Denton, Dorothy 700 0.002 % 700 0.00 % Denton, Sam 800 0.002 % 800 0.00 % Denton, Sharon 700 0.002 % 700 0.00 % Encarnacion, Raphel 250 0.001 % 250 0.00 % Eubanks, Carol 1,000 0.003 % 1,000 0.00 % Eubanks, Kenneth 1,000 0.003 % 1,000 0.00 % Ferguson, Blaine 300 0.001 % 300 0.00 % Franz, Renee 225 0.001 % 225 0.00 % Honaker, Charles (Chuck) 1,250 0.004 % 1,250 0.00 % Honaker, Donna 825 0.003 % 825 0.00 % Jones, Kenneth 1,099 0.003 % 1,099 0.00 % Kanos, Fred 750,000 2.308 % 750,000 0.00 % Kanos, William 400,000 1.231 % 400,000 0.00 % Katsaudas, Pauline 150 0.001 % 150 0.00 % Klein, Jacqueline 500 0.002 % 500 0.00 % Klein, Thomas 525 0.002 % 525 0.00 % Lane, Norwood 1,000 0.003 % 1,000 0.00 % LeBeau, Lisa 1,000 0.003 % 1,000 0.00 % LeBeau, Ronald 10,000 0.003 % 10,000 0.00 % LeBeau, Savannah 5,000 0.002 % 5,000 0.00 % Lyles, Timothy 700 0.002 % 700 0.00 % McLemore, Brigette 350 0.001 % 350 0.00 % McLemore, Kevin 1,200 0.004 % 1,200 0.00 % Miller, Kelly 350 0.001 % 350 0.00 % -30- Moore, Mildred 450 0.001 % 450 0.00 % Page, Daniel 100 0.001 % 100 0.00 % Ravnan, Heather(Chuck's Daug.) 875 0.003 % 875 0.00 % Rogers, Amy 400 0.001 % 400 0.00 % Rogers, Don 600,000 1.846 % 600,000 0.00 % Rogers, Helen 700 0.002 % 700 0.00 % Rogers, Mary Ann 200,000 0.615 % 200,000 0.00 % Rogers, Ned 600 0.002 % 600 0.00 % Rogers, Trudy 300 0.001 % 300 0.00 % Tellez, Ceaser 1,450 0.004 % 1,450 0.00 % Ternberg, Dave 250 0.001 % 250 0.00 % Ternberg, Kathryn 250 0.001 % 250 0.00 % Vilchez, Yamileth 1,350 0.004 % 1,350 0.00 % Howe, Hallie 1,000 0.003 % 1,000 0.00 % Kaplan, Fran 1,000 0.003 % 1,000 0.00 % Gladden, Chandra 1,000 0.003 % 1,000 0.00 % Total % % (1) Richard Armstrong is the father of Chris Armstrong, our president. (2) Stacy Armstrong is the wife of Chris Armstrong, our president. Includes 20,000,000 shares of common stock owned by Chris Armstrong which are not being sold in this offering. No selling shareholder has had any position, office, or other material relationship with us or our predecessors or affiliates during the past three years. We issued 2,495,749 shares of the foregoing 22,495,749 shares of common stock as restricted securities pursuant to the exemption from registration contained in Regulation 506 of the Securities Act of 1933 in that a Form Ds was filed with the Securities and Exchange Commission; an offering memorandum was delivered to all purchasers; all purchasers have a preexisting relationship with us. 20,000,000 of the foregoing shares are owned by Mr. Armstrong our president. The 20,000,000 shares issued to Mr. Armstrong were issued pursuant to the exemption from registration contained in section 4(2) of the Securities Act of 1933 in that Mr. Armstrong and Ms. Long were given all information that is contained in Part I of a Form SB-2 registration statement and Mr. Armstrong and Ms. Long are sophisticated investors. No form of general advertising was used by us and no commission was paid to anyone in connection with the sale of the securities. No offering materials, or any officer, director or person selling shares to the foregoing persons in our private placement ever represented to anyone that our plan or any part of our plan was to enter into a merger, acquisition, business combination, or change of control or similar transaction. Further neither Mr. Armstrong or any members of his family have had any discussions with Scott Neil, Halter Financial or other persons in regards to their with participation with us, or any of its shareholders, in transacting a merger, acquisition, business combination or change of control or similar transaction. -31- Future Sales of Shares A total of 32,495,749 shares of common stock are issued and outstanding. Of the 32,495,749, shares outstanding, all are restricted securities as defined in Rule 144 of the Securities Act of 1933. Of the 32,495,749 restricted shares outstanding, 2,495,749 shares are being offered for sale by the selling shareholders in this offering. Shares purchased in this offering will be immediately resalable without restriction of any kind. DESCRIPTION OF SECURITIES Common Stock Our authorized capital stock consists of 100,000,000 shares of common stock, with a par value of $0.00001 per share. The holders of our common stock: * have equal ratable rights to dividends from funds legally available if and when declared by our board of directors; * are entitled to share ratably in all of our assets available for distribution to holders of common stock upon liquidation, dissolution or winding up of our affairs; * do not have preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights; and * are entitled to one non-cumulative vote per share on all matters on which stockholders may vote. Conrad C. Lysiak, our attorney, has stated in his legality opinion that all shares of common stock now outstanding are fully paid for and non-assessable and all shares of common stock which are the subject of this offering, when issued, will be fully paid for and non-assessable. Mr. Lysiaks legality opinion and consent are exhibits filed with our Form SB-2 registration statement. We refer you to our Articles of Incorporation, Bylaws and the applicable statutes of the state of Nevada for a more complete description of the rights and liabilities of holders of our securities. Non-cumulative voting Holders of shares of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in that event, the holders of the remaining shares will not be able to elect any of our directors. Cash dividends As of the date of this prospectus, we have not paid any cash dividends to stockholders. The declaration of any future cash dividend will be at the discretion of our board of directors and will depend upon our earnings, if any, our capital requirements and financial position, our general economic conditions, and other pertinent conditions. It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. -32- Preferred Stock We are authorized to issue 100,000,000 shares of preferred stock with a par value of $0.00001 per share. The terms of the preferred shares are at the discretion of the board of directors. Currently no preferred shares are issued and outstanding. Anti-takeover provisions There are no Nevada anti-takeover provisions that may have the affect of delaying or preventing a change in control. Reports After we complete this offering, we will not be required to furnish you with an annual report. Further, we will not voluntarily send you an annual report. We will be required to file reports with the SEC under section 15(d) of the Securities Act. The reports will be filed electronically. The reports we will be required to file are Forms 10-KSB, 10-QSB, and 8-K. You may read copies of any materials we file with the SEC at the SECs Public Reference Room at treet, NE, Washington, D.C. 20549. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC also maintains an Internet site that will contain copies of the reports we file electronically. The address for the Internet site is www.sec.gov. Stock transfer agent We have selected Securities Transfer Corporation to act as our transfer agent. Securities Transfer Corporations address is 2591 Dallas Parkway, Suite 102, Frisco, Texas 75034 and its telephone number is (972) 963-0001. CERTAIN TRANSACTIONS On April 27, 2005, we issued 20,000,000 restricted shares of common stock to our president, Mr. Armstrong in consideration of $200 and on the same date issued 10,000,000 restricted shares of common stock to our secretary, Ms. Long in consideration of $100. The shares were issued pursuant to the exemption from registration contained in section 4(2) of the Securities Act of 1933. Mr. Armstrong and Ms. Long were furnished with all of the information which is contained in a registration statement and are sophisticated investors. No commission was paid to anyone in connection with the sale of shares to Mr. Armstrong and Ms. Long. Mr. Armstrong allows us to use approximately 144 square feet of space at this home for our operations. Mr. Armstrong does not charge us for the use of the space. We have no promoters other than Mr. Armstrong and Ms. Long, our officers and directors. Other than as described in the Executive Compensation of this prospectus, our promoters have not and will not receive anything of value form us. -33- LITIGATION We are not a party to any pending litigation and none is contemplated or threatened. EXPERTS Our financial statements for the periods from inception to May 31, 2006, included in this prospectus have been audited by Williams & Webster, P.S., Certified Public Accountants, 601 West Riverside Avenue, Suite 1940, Spokane, Washington 99201. LEGAL MATTERS Conrad C. Lysiak, Attorney at Law, 601 West First Avenue, Suite 903, Spokane, Washington 99201, telephone (509) 624-1475 has acted as our legal counsel. FINANCIAL STATEMENTS Our fiscal year end is May 31. We will provide audited financial statements to our stockholders on an annual basis; the statements will be audited by a firm of Certified Public Accountants. Our financial statements for the periods ending February 28, 2007 (unaudited) and May 31, 2006 and 2005, (audited), immediately follow: FINANCIAL STATEMENTS Balance Sheets F-1 Statements of Operations F-2 Statements of Cash Flows F-3 CONDENSED NOTES TO THE FINANCIAL STATEMENTS F-4 INDEPENDENT AUDITOR'S REPORT F-8 FINANCIAL STATEMENTS Balance Sheets F-9 Statements of Operations F-10 Statement of Stockholders' Equity (Deficit) F-11 Statements of Cash Flows F-12 NOTES TO THE FINANCIAL STATEMENTS F-13 -34- ESE CORPORATION (A Development Stage Enterprise) BALANCE SHEETS February 28, May 31, 2007 2006 ASSETS CURRENT ASSETS Cash $ 583 $ 110 Prepaid rent - Total Current Assets 583 110 PROPERTY AND EQUIPMENT, net 2,882 6,468 OTHER ASSETS $ - $ - Total Other Assets - - TOTAL ASSETS $ 3,465 $ 6,578 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable 1,641 250 Total Current Liabilities 1,641 250 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Preferred stock, $0.00001 par value; 100,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.00001 par value; 100,000,000 shares authorized, 32,495,749 shares issued and outstanding 325 325 Additional paid-in capital 60,233 49,233 Deficit accumulated during the development stage (58,734 ) (43,230 ) Total Stockholders' Equity 1,824 6,328 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 3,465 $ 6,578 The accompanying condensed notes are an integral part of these interim financial statements. F-1 -35- ESE CORPORATION (A Development Stage Enterprise) STATEMENTS OF OPERATIONS Period from April 27, 2005 Three Three Nine Nine (Inception) Months Months Months Months to Ended Ended Ended Ended February 28, February 28, February 28, February 28, February 28, 2007 2006 2007 2006 2007 REVENUES $ - $ - - OPERATING EXPENSES Depreciation 1,193 750 3,586 750 6,664 Legal and accounting 450 1,907 10,190 6,867 22,666 Financing fees - - - 25,000 25,000 General and administrative 361 305 1,728 786 4,104 License fees - 300 Total Operating Expenses 2,004 2,962 15,504 33,403 58,734 NET LOSS FROM (2,004) (2,962) (15,504) (33,403) (58,734) OPERATIONS LOSS BEFORE TAXES (2,004) (2,962) (15,504) (33,403) (58,734) INCOME TAXES - NET LOSS $ (2,004) (2,962) (15,504) (33,403) $ (58,734) NET LOSS PER COMMON SHARE, BASIC AND DILUTED $ nil $ nil nil nil WEIGHTED AVERAGE NUMBER OF COMMON STOCK SHARES OUTSTANDING, BASIC AND DILUTED 32,495,749 32,495,749 32,495,749 32,495,749 The accompanying condensed notes are an integral part of these interim financial statements. F-2 -36- ESE CORPORATION (A Development Stage Enterprise) STATEMENTS OF CASH FLOWS Period from April 27, 2005 Nine Months Nine Months (Inception) Ended Ended to February 28, February 28, February 28, 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (15,504) $ (33,403) $ (58,734) Adjustments to reconcile net income (loss) to net cash - provided (used) by operating activities: Depreciation 3,586 750 6,664 Increase (decrease) in accounts payable 1,391 100 1,641 Increase in drafts in excess of deposits - 57 - Net cash provided (used) by operating activities (10,527) (32,496) (50,429) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of fixed assets - (9,547) (9,547) Net cash provided (used) by investing activities - (9,547) (9,547) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock - 25,259 25,259 Proceeds from contribution of capital 11,000 1,500 35,300 Payment of deferred offering costs - 15,000 - Net cash provided by financing activities 11,000 41,759 60,559 Change in cash 473 (284) 583 Cash, beginning of period 110 284 - Cash, end of period $ 583 $ - $ 583 SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - The accompanying condensed notes are an integral part of these interim financial statements. F-3 -37- ESE CORPORATION (A Development Stage Enterprise) CONDENSED NOTES TO THE FINANCIAL STATEMENTS February 28, 2007 NOTE 1  DESCRIPTION OF BUSINESS The foregoing unaudited interim financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB and Regulation S-B as promulgated by the Securities and Exchange Commission (SEC). Accordingly, these financial statements do not include all of the disclosures required by generally accepted accounting principles in the United States of America for complete financial statements. These unaudited interim financial statements should be read in conjunction with the Companys audited financial statements for the year ended May 31, 2006. In the opinion of management, the unaudited interim financial statements furnished herein include all adjustments, all of which are of a normal recurring nature, necessary for a fair statement of the results for the interim period presented. Operating results for the nine month period ended February 28, 2007 are not necessarily indicative of the results that may be expected for the year ending May 31, 2007. As defined by Rule 12b-2 of the Exchange Act the Company is considered a shell corporation. The preparation of financial statements in accordance with generally accepted accounting principles in the United States of America requires the use of estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities known to exist as of the date the financial statements are published, and the reported amounts of revenues and expenses during the reporting period. Uncertainties with respect to such estimates and assumptions are inherent in the preparation of the Companys financial statements; accordingly, it is possible that the actual results could differ from these estimates and assumptions and could have a material effect on the reported amounts of the Companys financial position and results of operations NOTE 2  SUMMARY OF SIGNIFICANT ACCOUNTING PRINCIPLES Accounting Pronouncements- Recent In February 2007, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 159, The Fair Value Option for Financial Assets and Financial Liabilities - Including an amendment of FASB Statement No. 115 (hereinafter SFAS No. 159). This statement permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This statement is expected to expand the use of fair value measurement, which is consistent with the Boards long-term measurement objectives for accounting for financial instruments. This statement is effective as of the beginning of an entitys first fiscal year that begins after November 15, 2007, although earlier adoption is permitted. Management has not yet determined the effect that adopting this statement would have on the Companys financial condition or results of operations. F-4 -38- ESE CORPORATION (A Development Stage Enterprise) CONDENSED NOTES TO THE FINANCIAL STATEMENTS February 28, 2007 In September 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 158, Employers Accounting for Defined Benefit Pension and Other Postretirement Plans - an amendment of FASB Statements No. 87,88,106, and 132(R) (hereinafter SFAS No. 158). This statement requires an employer to recognize the overfunded or underfunded statues of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not for profit organization. This statement also requires an employer to measure the funded status of a plan as of the date of its year end statement of financial position, with limited exceptions. The adoption of this statement had no immediate material effect on the Companys financial condition or results of operations. In September 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements, (hereinafter "SFAS No. 157") which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. Where applicable, SFAS No. 157 simplifies and codifies related guidance within GAAP and does not require any new fair value measurements. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. Earlier adoption is encouraged. The Company does not expect the adoption of SFAS No. 157 to have a significant immediate effect on its financial position or results of operation. Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has suffered material recurring losses from operations since inception and at February 28, 2007, has an accumulated deficit of $58,734. These factors raise substantial doubt about the Companys ability to continue as a going concern. The officer and director may contribute capital. However, there are inherent uncertainties and management cannot provide assurances that it will be successful in its endeavors, as the timing and amount of capital requirements will depend on a number of factors. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that might be necessary in the event the Company cannot continue in existence. NOTE 3  PROPERTY AND EQUIPMENT Property and equipment are stated net of depreciation. Depreciation is provided using the straight-line method over the estimated useful lives of the assets. The useful lives of property and equipment for purposes of computing depreciation are 2 years. The following is a summary of property, equipment, and accumulated depreciation: F-5 -39- ESE CORPORATION (A Development Stage Enterprise) CONDENSED NOTES TO THE FINANCIAL STATEMENTS February 28, 2007 February 28, February 28, 2007 2006 Leasehold Improvements $ 5,500 $5,500 Flooring 795 795 Carpet 326 326 Carpet 2 326 326 Roofing 2,600 2,600 Subtotal 9,547 9,547 Less accumulated depreciation (6,665) (750) Property and Equipment, net $ 2,882 $ 8,797 Depreciation expense for the nine months ended February 28, 2007 and 2006 was $3,586 and $750, respectively. The Company depends on an independent accountant to determine impairment. Maintenance and repairs are expensed as incurred. NOTE 4  CAPITAL STOCK Preferred Stock The Company is authorized to issue 100,000,000 shares of preferred stock with a par value of $0.00001. As of February 28, 2007, the Company has not issued any preferred stock. Common Stock The Company is authorized to issue 100,000,000 shares of $0.00001 par value common stock. All shares have equal voting rights, are non-assessable and have one vote per share. Voting rights are not cumulative and, therefore, the holders of more than 50% of the common stock could, if they choose to do so, elect all of the directors of the Company. In its initial capitalization in May 31, 2005, the Company issued to officers 30,000,000 shares of common stock for $300 cash. During the year ended May 31, 2006, the Company sold 2,495,749 shares of common stock for $24,958 cash. Contributed Capital At May 31, 2005 the company had received a $500 loan from the secretary of the Company to open the banking account. Furthermore, the Company had a $15,000 loan from a related party pertaining to the private placement. The related party is the father of the Companys director and officer. Because the loans have been forgiven, they have been reclassified as contributed capital. During the year ended May 31, 2006, the secretary of the Company contributed an additional $6,300 of capital, and $2,500 was contributed by a related party. During the period ended February 28, 2007, the secretary of the Company contributed an additional $11,000 of capital. F-6 -40- ESE CORPORATION (A Development Stage Enterprise) CONDENSED NOTES TO THE FINANCIAL STATEMENTS February 28, 2007 NOTE 5  SUBSEQUENT EVENTS Subsequent to February 28, 2007, the Company has plans to register its shares of common stock sold in the private placement. F-7 -41- The Board of Directors ESE Corporation REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the accompanying balance sheet of ESE Corporation (a development stage company) as of May 31, 2006 and 2005, and the related statements of operations, stockholders' equity and cash flows for the periods then ended and for the period from April 27, 2005 (Inception) to May 31, 2006. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of ESE Corporation as of May 31, 2006 and 2005, and the results of its operations and its cash flows for the periods then ended, and for the period from April 27, 2005 (Inception) to May 31, 2006, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2, the Company has sustained substantial operating losses since inception and has limited cash resources. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans regarding those matters also are described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. WILLIAMS & WEBSTER, P.S. Williams & Webster, P.S. Certified Public Accountants Spokane, Washington July 5, 2006 Members of Private Companies Practice Section, SEC Practice Section, AICPA and WSCPA Bank of America Financial Center * 601 W. Riverside, Suite 1940 * Spokane, WA 99201 Phone (509) 838-5111 * Fax (509) 838-5114 * www.williams-webster.com F-8 -47- ESE CORPORATION (A Development Stage Enterprise) BALANCE SHEETS May 31, May 31, 2006 2005 ASSETS CURRENT ASSETS Cash $ 110 $ 584 Total Current Assets 110 584 PROPERTY AND EQUIPMENT, net of depreciation 6,468 - OTHER ASSETS Deferred offering costs $ - $ 15,000 Total Other Assets - 15,000 TOTAL ASSETS $ 6,578 $ 15,584 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable 250 - Total Current Liabilities 250 - COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Preferred stock, $0.00001 par value; 100,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.00001 par value; 100,000,000 shares authorized, 32,495,749 and 30,000,000 shares issued and outstanding, respectively 325 300 Additional paid in capital 49,233 15,500 Deficit accumulated during the development stage (43,230) (216) Total Stockholders' Equity 6,328 15,584 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 6,578 $ 15,584 The accompanying notes are an integral part of these financial statements. F-9 -43- ESE CORPORATION (A Development Stage Enterprise) STATEMENTS OF OPERATIONS Period from Period from April 27, 2005 April 27, 2005 Year Ended (Inception) to (Inception) to May 31, May 31, May 31, 2006 2005 2006 REVENUES $ - $ - $ - OPERATING EXPENSES Depreciation 3,079 - 3,079 Legal and accounting 12,475 - 12,475 Financing fees 25,000 - 25,000 General and administrative 2,460 216 2,676 Total Operating Expenses 43,014 216 43,230 - NET LOSS FROM OPERATIONS (43,014) (216) (43,230) - LOSS BEFORE TAXES (43,014) (216) (43,230) - INCOME TAXES - NET LOSS $ (43,014) $ (216) $ (43,230) NET LOSS PER COMMON SHARE, BASIC AND DILUTED $ nil $ nil WEIGHTED AVERAGE NUMBER OF COMMON STOCK SHARES OUTSTANDING, BASIC AND DILUTED 32,283,603 30,000,000 The accompanying notes are an integral part of these financial statements. F-10 -44- ESE CORPORATION (A Development Stage Enterprise) STATEMENT OF STOCKHOLDERS' EQUITY Accumulated Additional During Total Common Stock Paid-in Development Stockholder's Shares Amount Capital Stage Equity Balance at April 27, 2005 (Inception) - Common stock issued at $0.00001 per share 30,000,000 $ 300 $ - $ - $ 300 Contribution of capital - - 15,500 - 15,500 Loss for period ending May 31, 2005 - - - (216) (216) Balance, May 31, 2005 30,000,000 300 15,500 (216) 15,584 Common stock issued for cash at $0.01 per share 2,495,749 25 24,933 - 24,958 Contribution of capital - - 8,800 - 8,800 Loss for period ending May 31, 2006 - - - (43,014) (43,014) Balance, May 31, 2006 32,495,749 $ 325 $ 49,233 $ (43,230) $ 6,328 The accompanying notes are an integral part of these financial statements. F-11 -45- ESE CORPORATION (A Development Stage Enterprise) STATEMENTS OF CASH FLOWS Period from Period from April 27, 2005 April 27, 2005 Year Ended (Inception) to (Inception) to May 31, 2006 May 31, 2005 May 31, 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (43,014) $ (216) $ (43,230) Adjustments to reconcile net income (loss) to net cash - provided (used) by operating activities: - Depreciation 3,079 - 3,079 Increase (decrease) in accounts payable 250 - 250 Net cash provided (used) by operating activities (39,685) (216) (39,901) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of fixed assets (9,547) - (9,547) Net cash provided (used) by investing activities (9,547) - (9,547) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock 24,958 300 25,258 Proceeds from contribution of capital 8,800 15,500 24,300 Payment of deferred offering costs 15,000 (15,000) - Net cash provided by financing activities 48,758 800 49,558 Change in cash (474) 584 110 Cash, beginning of period 584 - - Cash, end of period $ 110 $ 584 $ 110 SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - The accompanying notes are an integral part of these financial statements. F-12 -46- ESE CORPORATION (A Development Stage Enterprise) NOTES TO THE FINANCIAL STATEMENTS May 31, 2006 and 2005 NOTE 1  DESCRIPTION OF BUSINESS ESE Corporation (hereinafter the Company) was incorporated on April, 27, 2005 in the state of Nevada for the purpose of selling roasted whole coffee beans, freshly brewed coffees, and related products at drive-through establishments in South Carolina. The Company has not yet begun operations, but plans to open one drive-through establishment each in the next two fiscal years. The Company has been in a development stage since its inception on April 27, 2005 and has not realized any revenues from its planned operations. The Companys year end is May 31. NOTE 2  SUMMARY OF SIGNIFICANT ACCOUNTING PRINCIPLES This summary of significant accounting policies of ESE Corporation is presented to assist in understanding the Companys financial statements. The financial statements and notes are representations of the Companys management, which is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America, and have been consistently applied in the preparation of the financial statements. Accounting Method The Companys financial statements are prepared using the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. Accounting Pronouncements In March 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 156, "Accounting for Servicing of Financial Assets, an Amendment of FASB Statement No. 140," (hereinafter "SFAS No. 156). This statement requires an entity to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract in any of the following situations: a transfer of the servicer's financial assets that meets the requirements for sale accounting; a transfer of the servicer's financial assets to a qualifying special-purpose entity in a guaranteed mortgage securitization in which the transferor retains all of the resulting securities and classifies them as either available-for-sale securities or trading securities; or an acquisition or assumption of an obligation to service a financial asset that does not relate to financial assets of the servicer or its consolidated affiliates. The statement also requires all separately recognized servicing assets and servicing liabilities to be initially recorded at fair value, if practicable and permits an entity to choose either the amortization or fair value method for subsequent measurement of each class of servicing assets and liabilities. The statement further permits, at its initial adoption, a one-time reclassification of available-for-sale securities to trading securities by entities with recognized servicing rights, without calling into question the treatment of other available-for-sale securities under Statement No. 115, provided that the F-13 -47- ESE CORPORATION (A Development Stage Enterprise) NOTES TO THE FINANCIAL STATEMENTS May 31, 2006 and 2005 available-for-sale securities are identified in some manner as offsetting the entity's exposure to changes in fair value of servicing assets or servicing liabilities that a servicer elects to subsequently measure at fair value and requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional disclosures for all separately recognized servicing assets and servicing liabilities. This statement is effective for fiscal years beginning after September 15, 2006, with early adoption permitted as of the beginning of an entity's fiscal year. Management believes the adoption of this statement will have no immediate impact on the Company's financial condition or results of operations. In February 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 155, "Accounting for Certain Hybrid Financial Instruments, an Amendment of FASB Standards No. 133 and 140," (hereinafter SFAS No. 155). This statement established the accounting for certain derivatives embedded in other instruments. It simplifies accounting for certain hybrid financial instruments by permitting fair value remeasurement for any hybrid instrument that contains an embedded derivative that would otherwise require bifurcation under SFAS No. 133 as well as eliminating a restriction on the passive derivative instruments that a qualifying special-purpose entity may hold under SFAS No. 140. This statement allows a public entity to irrevocably elect to initially and subsequently measure a hybrid instrument that would be required to be separated into a host contract and derivative in its entirety at fair value (with changes in fair value recognized in earnings) so long as that instrument is not designated as a hedging instrument pursuant to the statement. SFAS No. 140 previously prohibited a qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. This statement is effective for fiscal years beginning after September 15, 2006, with early adoption permitted as of the beginning of an entity's fiscal year. Management believes the adoption of this statement will have no immediate impact on the Company's financial condition or results of operations. In May 2005, the Financial Accounting Standards Board, issued Statement of Financial Accounting Standards (SFAS No. 154), Accounting Changes and Error Corrections, which replaces Accounting Principles Board Opinion No. 20, Accounting Changes, and SFAS No. 3, Reporting Accounting Changes in Interim Financial Statements An Amendment of APB Opinion No. 28. SFAS No. 154 provides guidance on accounting for and reporting changes in accounting principle and error corrections. Management believes the adoption of SFAS No. 154 had no immediate impact on the financial position, results of operations, or cash flows. Cash and Cash Equivalents For purposes of its statement of cash flows, the Company considers all short-term debt securities purchased with a maturity of three months or less to be cash equivalents. F-14 -48- ESE CORPORATION (A Development Stage Enterprise) NOTES TO THE FINANCIAL STATEMENTS May 31, 2006 and 2005 Derivative Instruments The Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (hereinafter SFAS No. 133), as amended by SFAS No. 137, Accounting for Derivative Instruments and Hedging Activities  Deferral of the Effective Date of FASB No. 133, and SFAS No. 138, Accounting for Certain Derivative Instruments and Certain Hedging Activities, and SFAS No. 149, Amendment of Statement 133 on Derivative Instruments and Hedging Activities. These statements establish accounting and reporting standards for derivative instruments, including certain derivative instruments embedded in other contracts, and for hedging activities. They require that an entity recognize all derivatives as either assets or liabilities in the balance sheet and measure those instruments at fair value. If certain conditions are met, a derivative may be specifically designated as a hedge, the objective of which is to match the timing of gain or loss recognition on the hedging derivative with the recognition of (i)the changes in the fair value of the hedged asset or liability that are attributable to the hedged risk or (ii) the earnings effect of the hedged forecasted transaction. For a derivative not designated as a hedging instrument, the gain or loss is recognized in income in the period of change. At May 31, 2006 and 2005, the Company has not engaged in any transactions that would be considered derivative instruments or hedging activities. Development Stage Activities The Company has been in the development stage since its formation and has not realized any revenue from operations. It will be primarily engaged in selling roasted whole coffee beans, freshly brewed coffees, and related products at drive-through establishments in South Carolina. Fair Value of Financial Instruments The Company's financial instruments as defined by Statement of Financial Accounting Standards No. 107, "Disclosures about Fair Value of Financial Instruments," include cash. All instruments are accounted for on a historical cost basis, which, due to the short maturity of these financial instruments, approximates fair value at May 31, 2006. Going Concern As shown in the accompanying financial statements, the Company incurred a net loss for the periods ending May 31, 2006 and 2005, has no revenues, and has an accumulated deficit of $43,230 since the inception of the Company. These factors indicate that the Company may be unable to continue in existence. The financial statements do not include any adjustments related to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that might be necessary in the event the Company cannot continue existence. The Company anticipates it will require an estimated $50,000 to continue operations and increase development through the next fiscal year. F-15 -49- ESE CORPORATION (A Development Stage Enterprise) NOTES TO THE FINANCIAL STATEMENTS May 31, 2006 and 2005 The officer and director may contribute capital. However, there are inherent uncertainties and management cannot provide assurances that it will be successful in its endeavors, as the timing and amount of capital requirements will depend on a number of factors. Income Taxes Income taxes are provided based upon the liability method of accounting pursuant to Statement of Financial Accounting Standards No. 109 Accounting for Income Taxes. Under this approach, deferred income taxes are recorded to reflect the tax consequences in future years of differences between the tax basis of assets and liabilities and their financial reporting amounts at each year-end. A valuation allowance is recorded against deferred tax assets if management does not believe the Company has met the more likely than not standard imposed by SFAS No. 109 to allow recognition of such an asset. May 31, 2006 and May 31, 2005, the Company had net deferred tax assets calculated at an expected rate of 34% of approximately $14,700 and $70, repectively, principally arising from net operating loss carryforwards for income tax purposes. As management of the Company cannot determine that it is more likely than not that the Company will realize the benefit of the net deferred tax asset, a valuation allowance equal to the net deferred tax asset has been established at May 31, 2006 and May 31, 2005. The significant components of the deferred tax asset at May 31, 2006 and May 31, 2005, were as follows: May 31, 2006 May 31, 2005 Net operating loss carryforward $43,000 ($200) Deferred tax asset $14,700 $70 Deferred tax asset valuation allowance ($14,700) $70 At May 31, 2006 and May 31, 2005, the Company has net operating loss carryforwards of approximately $43,000 and $200, respectively, which expire in the year 2026. The net change in valuation allowance between May 31, 2005 and 2006 is $14,600. Net Loss Per Share The Company has adopted Statement of Financial Accounting Standards No. 128, which provides for calculation of "basic" and "diluted" earnings per share. Basic earnings per share includes no dilution and is computed by dividing net income (loss) available to common shareholders by the weighted average common shares outstanding for the period. Diluted earnings per share reflect the potential dilution of securities that could share in the earnings of an entity similar to fully diluted earnings per share. Basic and diluted losses per share were the same, at the reporting dates, as there were no common stock equivalents outstanding. F-16 -50- ESE CORPORATION (A Development Stage Enterprise) NOTES TO THE FINANCIAL STATEMENTS May 31, 2006 and 2005 Property and Equipment Property and equipment are stated net of depreciation. Depreciation of property and equipment is calculated using the straight-line method over the estimated useful lives of the assets of 2 years. See Note 3. Reclassifications Certain amounts from prior periods have been reclassified to conform to the current period presentation. This reclassification has resulted in no changes to the Companys accumulated deficit or net losses presented. Use of Estimates The process of preparing financial statements in conformity with accounting principles generally accepted in the United States of America requires the use of estimates and assumptions regarding certain types of assets, liabilities, revenues, and expenses. Such estimates primarily relate to unsettled transactions and events as of the date of the financial statements. Accordingly, upon settlement, actual results may differ from estimated amounts. NOTE 3  PROPERTY AND EQUIPMENT Property and equipment are stated net of depreciation. Depreciation is provided using the straight-line method over the estimated useful lives of the assets. The useful lives of property and equipment for purposes of computing depreciation are 2 years. The following is a summary of property, equipment, and accumulated depreciation: May 31, 2006 May 31, 2006 Leasehold Improvements $ 5,500 $ - Flooring 795 - Carpet 326 - Carpet 2 326 - Roofing 2,600 - Subtotal 9,547 - Less accumulated depreciation (3,078) - Property and Equipment, net $ 6,469 $- Depreciation expense for the years ended May 31, 2006 and May 31, 2005 was $3,078 and zero, respectively. The Company depends on an independent accountant to determine impairment. Maintenance and repairs are expensed as incurred. F-17 -51- ESE CORPORATION (A Development Stage Enterprise) NOTES TO THE FINANCIAL STATEMENTS May 31, 2006 and 2005 NOTE 4 CAPITAL STOCK Preferred Stock The Company is authorized to issue 100,000,000 shares of preferred stock with a par value of $0.00001. As of May 31, 2006, the Company has not issued any preferred stock. Common Stock The Company is authorized to issue 100,000,000 shares of $0.00001 par value common stock. All shares have equal voting rights, are non-assessable and have one vote per share. Voting rights are not cumulative and, therefore, the holders of more than 50% of the common stock could, if they choose to do so, elect all of the directors of the Company. In its initial capitalization in May 31, 2005, the Company issued to officers 30,000,000 shares of common stock for $300 cash. During the year ended May 31, 2006, the Company sold 2,495,749 shares of common stock for $24,958 cash. Contributed Capital At May 31, 2005 the company had received a $500 loan from the secretary of the Company to open the banking account. Furthermore, the Company had a $15,000 loan from a related party pertaining to the private placement. The related party is the father of the Companys director and officer. Because the loans have been forgiven, they have been reclassified as contributed capital. During the year ended May 31, 2006, the secretary of the Company contributed an additional $6,300 of capital, and $2,500 was contributed by a related party. NOTE 5  LEASES Effective August 1, 2005, the Company is leasing property for a drive through establishment. This operating lease calls for rent of $50 per month for 24 months which will increase to $250 per month thereafter if the lease is renewed. The company recorded rent expense of $500 and zero for the years ended May 31, 2006 and 2005, respectively. The following are the Companys minimum lease payments under this agreement: Years Ended: Minimum Lease Payment May 31, 2007 $600 May 31, 2008 $100 NOTE 6  RELATED PARTY See Note 4 for details of transactions during fiscal year 2006. F-18 -52- ESE CORPORATION (A Development Stage Enterprise) NOTES TO THE FINANCIAL STATEMENTS May 31, 2006 and 2005 NOTE 7  COMMITMENTS AND CONTINGENCIES The Company is presently undertaking the required steps to register as a publicly traded company. In this regard, the Company has signed a contract with a securities attorney to assist in this matter. The total fees to be paid to the attorney amount to $35,000. Of this amount, $15,000 was paid when attorney services began and is recorded as financing fees in the accompanying financial statements. Of the remaining $20,000, $10,000 was paid upon the initial filing of the Companys registration statement, and $10,000 will be due when the statement is declared effective by the Securities and Exchange Commission. NOTE 8 - SUBSEQUENT EVENTS Subsequent to May 31, 2006, the Company has plans to register its shares of common stock sold in the private placement. F-19 -53- Until , 2007, ninety days after the date of this prospectus, all dealers effecting transactions in our registered securities, whether or not participating in this distribution, may be required to deliver a prospectus. This is in addition to the obligation of dealers to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. -54- PART II. INFORMATION NOT REQUIRED IN PROSPECTUS ITEM 24. INDEMNIFICATION OF DIRECTORS AND OFFICERS. The only statute, charter provision, bylaw, contract, or other arrangement under which any controlling person, director or officer of the registrant is insured or indemnified in any manner against any liability which he may incur in his capacity as such, is as follows: 1. Section 5 of the Articles of Incorporation of the company, filed as Exhibit 3.1 to our Form SB-2 registration statement. 2. Article IX of the Bylaws of the company, filed as Exhibit 3.2 to our Form SB-2 registration statement. 3. Nevada Revised Statutes, Chapter 78. The general effect of the foregoing is to indemnify a control person, officer or director from liability, thereby making the company responsible for any expenses or damages incurred by such control person, officer or director in any action brought against them based on their conduct in such capacity, provided they did not engage in fraud or criminal activity. ITEM 25. OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION. The estimated expenses of the offering, all of which are to be paid by the registrant, are as follows: SEC Registration Fee $ 100 Printing Expenses $ 800 Accounting/administrative Fees and Expenses $ 18,895 Blue Sky Fees/Expenses $ 1,000 Legal Fees/Expenses $25,000 Transfer Agent Fees $1,205 TOTAL $ 47,000 -55- ITEM 26. RECENT SALES OF UNREGISTERED SECURITIES. Since inception, the registrant has sold the following securities which were not registered under the Securities Act of 1933, as amended. a) On April 27, 2005, we issued 20,000,000 restricted shares of common stock to our president, Christopher M. Armstrong in consideration of $200 and on the same date issued 10,000,000 restricted shares of common stock to our secretary, Robin N. Long in consideration of $100. The shares were sold pursuant to the exemption from registration contained in section 4(2) of the Securities Act of 1933 in that Mr. Armstrong and Ms. Long were given all information that is contained in Part I of a Form SB-2 registration statement and Mr. Armstrong and Ms. Long are sophisticated investors. No form of general advertising was used by us and no commission was paid to anyone in connection with the sale of the securities. b) In June and July 2005, we issued 2,495,749 shares of common stock to fifty investors in consideration of $24,957. The shares were issued as restricted securities pursuant to the exemption from registration contained in Regulation 506 of the Securities Act of 1933 in that a Form D was filed with the Securities and Exchange Commission; an offering memorandum was delivered to all purchasers; and, all purchasers had a preexisting relationship with us. There was no general solicitation. All of the investors are accredited. ITEM 27. EXHIBITS. The following exhibits are filed with this Form SB-2 registration statement: Exhibit No. Document Description 3.1* Articles of Incorporation. 3.2* Bylaws. 4.1* Specimen Stock Certificate. 5.1 * Opinion of Conrad C. Lysiak, Attorney at Law. 10.1* Agreement to Lease. 10.2* Agreement to Lease. 10.3* Agreement to Lease. 23.1 Consent of Williams & Webster, P.S., Certified Public Accountants. 23.2* Consent of Conrad C. Lysiak. * previously filed -56- ITEM 28. UNDERTAKINGS. A. The undersigned Registrant hereby undertakes: (1) To file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement to: (a) include any prospectus required by Section 10(a)(3) of the Securities Act; (b) reflect in the prospectus any facts or events arising after the effective date of this Registration Statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in this Registration Statement. Notwithstanding the foregoing, any increase or decrease in the volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) under the Securities Act if, in the aggregate, the changes in volume and price represent no more than a 20% change in maximum aggregate offering price set forth in the Calculation of Registration Fee table in the effective registration statement; and (c) include any additional or changed material information with respect to the plan of distribution. (2) That, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered herein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3) To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (4) To provide to the underwriters at the closing specified in the underwriting agreement certificates in such denominations and registered in such names as required by the underwriter to permit prompt delivery to each purchaser. (5) For purposes of determining any liability under the Securities Act, the information omitted from the form of prospectus filed as part of a registration statement in reliance upon Rule 430A and contained in the form of prospectus filed by the registrant pursuant to Rule 424(b)(1) or (4) or 497(h) under the Securities Act shall be deemed to be part of the registration statement as of the time it was declared effective. (6) For the purpose of determining any liability under the Securities Act, each post- effective amendment that contains a form of prospectus shall be deemed to be a new Registration Statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (7) For the purpose of determining liability under the Securities Act to any purchaser: -57- Each prospectus filed pursuant to Rule 424(b) under the Securities Act as part of a registration statement relating to an offering, other than registration statements relying on Rule 430B or other than prospectuses filed in reliance on Rule 430A (§§230.430A of this chapter), shall be deemed to be part of and included in the registration statement as of the date it is first used after effectiveness. Provided however, that no statement made in a registration statement or prospectus that is part of the registration statement or made in a document incorporated or deemed incorporated by reference into the registration statement or prospectus that is part of the registration statement will, as to a purchaser with a time of contract of sale prior to such first use, supersede or modify any statement that was made in the registration statement or prospectus that was part of the registration statement or made in any such document immediately prior to such date of first use. (8) For the purpose of determining liability of the registrant under the Securities Act to any purchaser in the initial distribution of securities: The undersigned registrant undertakes that in a primary offering of securities of the undersigned registrant pursuant to this registration statement, regardless of the underwriting method used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by means of any of the following communications, the undersigned registrant will be a seller to the purchaser and will be considered to offer or sell such securities to such purchaser: (a) Any preliminary prospectus or prospectus of the undersigned registrant relating to the offering required to be filed pursuant to Rule 424 of this chapter; (b) Any free writing prospectus relating to the offering prepared by or on behalf of the undersigned registrant or used or referred to by the undersigned registrant; (c) The portion of any other free writing prospectus relating to the offering containing material information about the undersigned registrant or its securities provided by or on behalf of the undersigned registrant; and (d) Any other communication that is an offer in the offering made by the undersigned registrant to the purchaser. B. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the small business issuer pursuant to the foregoing provisions, or otherwise, the small business issuer has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the small business issuer of expenses incurred or paid by a director, officer or controlling person of the small business issuer in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the small business issuer will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. -58- C. To provide to the underwriter at the closing specified in the Underwriting Agreement certificates in such denominations and registered in such names as required by the underwriter to permit prompt delivery to each purchaser. D. The undersigned Registrant hereby undertakes that: (1) For purposes of determining any liability under the Securities Act of 1933, the information omitted from the form of prospectus filed as part of this registration statement in reliance upon Rule 430A and contained in a form of prospectus filed by the registrant pursuant to Rule 424(b)(1) or (4) or 497(h) under the Securities Act shall be deemed to be part of this registration statement as of the time it was declared effective. (2) For the purpose of determining any liability under the Securities Act of 1933, each post- effective amendment that contains a form of prospectus shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. -59- SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing of this amended Form SB-2 Registration Statement and has duly caused this amended Form SB-2 Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Rock Hill, South Carolina on this 11 th day of June, 2007. ESE CORPORATION BY: CHRISTOPHER M. ARMSTRONG Christopher M. Armstrong, President, Principal Executive Officer, Principal Financial Officer, Principal Accounting Officer, Treasurer and member of the Board of Directors. KNOW ALL MEN BY THESE PRESENT, that each person whose signature appears below constitutes and appoints Christopher M. Armstrong, as true and lawful attorney-in-fact and agent, with full power of substitution, for his and in his name, place and stead, in any and all capacities, to sign any and all amendment (including post-effective amendments) to this registration statement, and to file the same, therewith, with the Securities and Exchange Commission, and to make any and all state securities law or blue sky filings, granting unto said attorney-in-fact and agent, full power and authority to do and perform each and every act and thing requisite or necessary to be done in about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying the confirming all that said attorney-in-fact and agent or any substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this amended Form SB-2 Registration Statement has been signed by the following persons in the capacities and on the dates indicated: Signature Title Date CHRISTOPHER M. ARMSTRONG President, Principal Executive Officer, Principal June 11, 2007 Christopher M. Armstrong Financial Officer, Principal Accounting Officer, Treasurer and member of the Board of Directors ROBIN LONG Secretary and member of the Board of Directors June 11, 2007 Robin Long -60-
